                Case 20-10343-LSS              Doc 1342         Filed 09/18/20         Page 1 of 12




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                           Chapter 11

BOY SCOUTS OF AMERICA AND                                        Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                 Jointly Administered
                           Debtors.

                     ORDER APPOINTING FEE EXAMINER AND
                  ESTABLISHING RELATED PROCEDURES FOR THE
              REVIEW OF APPLICATIONS OF RETAINED PROFESSIONALS

         Upon consideration of the Order (I) Approving Procedures for (A) Interim Compensation

and Reimbursement of Expenses of Retained Professionals and (B) Expense Reimbursement for

Official Committee Members and (II) Granting Related Relief [D.I. 341] (the “Interim

Compensation Order”)2 entered on April 6, 2020; and the United States Bankruptcy Court for the

District of Delaware (the “Court”) having determined that the appointment of a fee examiner (the

“Fee Examiner”) is in the best interests of the Debtors’ estates; and it further appearing that (a)

the Court has jurisdiction over this matter under 28 U.S.C. § 1334 and (b) this is a core

proceeding under 28 U.S.C. § 157(b)(2) and the Court may enter a final order hereon; and the

Debtors, the Office of the United States Trustee for the District of Delaware (the “U.S. Trustee”)

and the official committees (each a “Committee” and collectively, the “Committees”) and the

future claimants’ representative (the “FCR”) appointed in these chapter 11 cases having

conferred with respect to the appointment of a fee examiner in these chapter 11 cases (the

“Chapter 11 Cases”) and with respect to related procedures; and good and sufficient cause

1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Interim
Compensation Order.
              Case 20-10343-LSS       Doc 1342      Filed 09/18/20    Page 2 of 12




appearing therefor; it is hereby, FOUND AND DETERMINED THAT:

         A.    On February 18, 2020 (the “Petition Date”), the Debtors each filed a petition for

relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”),

commencing these Chapter 11 Cases. The Chapter 11 Cases are jointly administered.

         B.    Given the size and complexity of the Debtors’ Chapter 11 Cases, a fee examiner

shall be appointed to review and report on, as appropriate, all monthly fee applications

(collectively, the “Monthly Fee Applications”), interim fee applications (collectively, the

“Interim Fee Applications”), and final fee applications (collectively, the “Final Fee

Applications,” and, together with Monthly Fee Applications and Interim Fee Applications, the

“Applications”) submitted in accordance with the Interim Compensation Order by any

professional retained in these Chapter 11 Cases under section 105, 327, or 1103 of the

Bankruptcy Code (collectively, the “Retained Professionals”).

         C.    The Fee Examiner’s purpose will be to assist the Court in its determination of

whether the Applications submitted by the Retained Professionals are compliant with the

Bankruptcy Code, all applicable Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”), all other applicable rules and guidelines,

including the U.S. Trustee Guidelines for Reviewing Applications for Compensation and

Reimbursement of Expenses Filed Under 11 U.S.C. § 330—Appendix A and the Guidelines for

Reviewing Applications for Compensation and Reimbursement of Expenses Filed under 11

U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases Effective as of November 1, 2013, and the

Interim Compensation Order, and to provide transparency in the administration of the Chapter 11

Cases.



                                                2
               Case 20-10343-LSS       Doc 1342      Filed 09/18/20     Page 3 of 12




          D.    Justin H. Rucki of Rucki Fee Review, LLC (“Rucki Fee Review”) and Rucki Fee

Review, the proposed Fee Examiner, are both a “disinterested person” as that term is defined in

11 U.S.C. § 101(14). Mr. Rucki’s declaration of disinterestedness is attached hereto as Exhibit

1.

          E.    The appointment of a Fee Examiner is in the best interests of the Debtors’ estates.

          F.    Upon the direction of the Court and the agreement of the U.S. Trustee, Debtors,

the Committees and the FCR as to the identity of the Fee Examiner and the procedures outlined

herein:

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

          1.    This Court hereby appoints Rucki Fee Review as the Fee Examiner, nunc pro tunc

to August 17, 2020.

          2.    Unless otherwise ordered by the Court, this Order shall apply to all Retained

Professionals; provided, the term “Retained Professional” shall not include: (i) any professional

asserting claims for reimbursement of professional fees and expenses under section 503(b) of the

Bankruptcy Code that are permitted by the Court; (ii) any professional in these cases employed

or to be employed pursuant to section 363 of the Bankruptcy Code; (iii) any professional whose

compensation and reimbursement is authorized pursuant to any order, on an interim or final

basis, approving the Debtors’ use of cash collateral or any post-petition financing facilities; (iv)

any professional whose retention is authorized pursuant to the Order Authorizing the Debtors to

Retain and Compensate Certain Professionals Used in the Ordinary Course of their Non-Profit

Operations, Nunc Pro Tunc to the Petition Date [D.I. 354] (the “OCP Order”), except to the

extent such professional is required, under the terms of the OCP Order, to file a fee application;

or (v) members of the Committees, on account of such members’ applications for reimbursement



                                                 3
             Case 20-10343-LSS           Doc 1342   Filed 09/18/20     Page 4 of 12




of expenses incurred in such capacity.

       3.      This Order shall remain in effect unless and until this Court orders otherwise.

       4.      The Fee Examiner shall ensure that the fees and expenses requested by the

Retained Professionals are reasonable, actual, and necessary as required by section 330 of the

Bankruptcy Code, by monitoring, reviewing, and, where appropriate, objecting to Applications

filed by Retained Professionals. The Fee Examiner shall conduct its duties in compliance with

(i) the Bankruptcy Code (specifically, sections 328, 329, 330, and 331, as applicable, pursuant to

each Retained Professional’s retention order), (ii) the Bankruptcy Rules, including Bankruptcy

Rule 2016, (iii) the Local Rules, including Local Rule 2016-2, (iv) all other applicable rules and

guidelines, including the U.S. Trustee Guidelines for Reviewing Applications for Compensation

and Reimbursement of Expenses Filed Under 11 U.S.C. § 330—Appendix A and the Guidelines

for Reviewing Applications for Compensation and Reimbursement of Expenses Filed under 11

U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases Effective as of November 1, 2013, and

(v) the Interim Compensation Order.

       5.      The terms and conditions of the Interim Compensation Order shall not be

modified by this Order, except that: no later than three (3) business days after the filing of each

Application, the Retained Professional shall send to the Fee Examiner via electronic mail the

Application, including the fee detail containing the time entries and the expense detail (“Fee

Detail”) in Adobe Acrobat (pdf) format and searchable electronic format (in LEDES or Excel).

A Retained Professional need not send to the Fee Examiner the electronic-formatted Fee Detail

for any (i) Interim Fee Application if such Retained Professional has previously submitted the

relevant Fee Detail with the applicable Monthly Fee Application or otherwise, or (ii) Final Fee

Application if such Retained Professional has previously submitted the relevant Fee Detail with



                                                4
               Case 20-10343-LSS            Doc 1342        Filed 09/18/20        Page 5 of 12




the applicable Interim Fee Application or otherwise.                 If any Retained Professional cannot

reasonably convert its Fee Detail to the electronic formats described above, the Fee Examiner

will work with such Retained Professional to find an appropriate electronic format.

        6.       All previously filed Applications and related Fee Details shall be provided to the

Fee Examiner by each Retained Professional within seven (7) days of entry of this Order. All

previously filed Applications, all future Applications, and all other documents, notices, or

pleadings required to be sent to or served upon any Notice Party under the Interim Compensation

Order on and after the date hereof, shall also be served upon the Fee Examiner at the following

address: Rucki Fee Review, LLC, 1111 Windon Drive, Wilmington, DE 19803, email:

justinrucki@ruckifeereview.com.3 Notwithstanding the time periods set forth in paragraphs 8

and 9 below, the Fee Examiner shall be provided the later of (i) such time periods and (ii) sixty

(60) days from the receipt of the Fee Details required by this paragraph to submit Initial Reports

with respect to first quarterly and second quarterly Interim Fee Applications.

        7.       Without limiting any provision of this Order, to the extent that any order

approving the retention of any Retained Professionals in whole or in part under Bankruptcy Code

section 328 authorizes any party, including, without limitation, the U.S. Trustee, to object to the

allowance of fees or expenses sought by such Retained Professional on any grounds, including

without limitation, based on the reasonableness standard provided in Bankruptcy Code section

330, the Fee Examiner shall also be authorized (and shall have standing) to object on the same

grounds as such party by filing and serving Initial Reports and Final Reports (as defined below)

as to such Retained Professionals’ Applications.

        8.       The Fee Examiner shall:

3
  The Fee Examiner shall also be deemed to have filed a request for notice of papers filed in the Chapter 11 Cases
under Rule 2002 of the Bankruptcy Rules and the Fee Examiner shall be served with all such papers.


                                                        5
Case 20-10343-LSS      Doc 1342      Filed 09/18/20     Page 6 of 12




 (a)   review Applications (and related Fee Detail) filed by each Retained
       Professional in these Chapter 11 Cases. To the extent practicable, the Fee
       Examiner shall avoid duplicative review when reviewing (i) Interim Fee
       Applications comprised of Monthly Fee Applications; and (ii) Final Fee
       Applications comprised of Interim Fee Applications that have already
       been reviewed by the Fee Examiner;

 (b)   during the course of its review of an Application, consult, as the Fee
       Examiner deems appropriate, with each Retained Professional concerning
       such Application;

 (c)   during the course of the review of an Application, review, to the extent
       appropriate, any relevant documents filed in these Chapter 11 Cases and to
       be generally familiar with these Chapter 11 Cases and the dockets;

 (d)   within twenty-one (21) days after a Retained Professional files an Interim
       Fee Application or Final Fee Application and provides the Fee Examiner
       the fee detail in the format required herein, serve a confidential initial
       report (the “Initial Report”) on the Retained Professional designed to
       quantify and present factual data relevant to whether the requested fees,
       disbursements, and expenses meet the applicable standards of section 330
       of the Bankruptcy Code and Local Rule 2016-2;

 (e)   within fourteen (14) days after service of the Initial Report, communicate
       with each Retained Professional, the objective of which is to resolve
       matters raised in the Initial Report and endeavor to reach consensual
       resolution with each Retained Professional with respect to that Retained
       Professional’s requested fees and expenses. The Fee Examiner may also
       use the resolution process to revise findings contained in the Initial Report.
       Each Retained Professional may provide the Fee Examiner with
       supplemental information that the Retained Professional believes is
       relevant to the Initial Report;

 (f)   following communications between the Fee Examiner and the Retained
       Professional, and the Fee Examiner’s review of any supplemental
       information provided by such Retained Professional in response to the
       Initial Report, conclude the resolution period by filing with the Court a
       report with respect to each Application (the “Final Report”), within
       fourteen days after the service of the Initial Report, subject to extension as
       set forth herein. The Final Report shall be in a format designed to
       quantify and present factual data relevant to whether the requested fees
       and expenses of each Retained Professional meet the applicable standards
       of section 330 of the Bankruptcy Code and Local Rule 2016-2. The Final
       Report shall also inform the Court of any proposed consensual resolutions
       of the fee or expense reimbursement request for each Retained
       Professional and the basis for such proposed consensual resolution; and


                                 6
             Case 20-10343-LSS         Doc 1342      Filed 09/18/20     Page 7 of 12




               (g)     serve each Final Report on counsel for the Debtors, the Committees, the
                       FCR, the U.S. Trustee, and each Retained Professional whose fees and
                       expenses are addressed in the Final Report.

       9.      A Retained Professional subject to a Final Report may (i) file with the Court a

response (a “Final Response”) to such Final Report no later than twenty (20) days after the Fee

Examiner’s service of a Final Report and request a ruling with respect to any fees or expenses to

which an objection was made in the Final Report (the “Incremental Amount”) at the next interim

fee hearing or the final fee hearing or, in the alternative, (ii) defer filing the Final Response and

request a ruling at any subsequent fee hearing, so as to allow continuing discussions with the Fee

Examiner. Any Final Response shall be served upon those parties served with the Final Report,

and the Fee Examiner.

       10.     The Fee Examiner, the Retained Professionals, and the Debtors shall use best

efforts to have the undisputed portion of Applications allowed by the Court and paid as soon as

reasonably practicable, even if the Incremental Amount remains disputed and subject to the

procedures set forth above.

       11.     Subject to further order of the Court, an Application shall not be considered by

the Court prior to review by the Fee Examiner and the submission to the Court of a Final Report

specific to such Application, unless the Fee Examiner has expressly stated that such hearing

should go forward without the Final Report being filed.            If applicable, hearings on the

Applications shall be scheduled by the Court in consultation with the Debtors’ counsel after the

filing of the applicable Final Reports by the Fee Examiner, or scheduled in advance of the Filing

of Final Reports with the consent of the Fee Examiner if such hearing date(s) provide sufficient

time for the review deadlines set forth in paragraphs 8 and 9 hereof. The Fee Examiner may




                                                 7
             Case 20-10343-LSS          Doc 1342      Filed 09/18/20    Page 8 of 12




conduct discovery in connection with any contested Application; provided however, that all

Retained Professionals reserve all their rights to object to such discovery.

       12.       For the avoidance of doubt, the procedures set forth in section 2, paragraph (c) of

the Compensation Procedures in the Interim Compensation Order, allowing Retained

Professionals to be paid 80% of their requested fees and 100% of their requested expenses upon

the filing of a certification of no objection with the Court, shall remain unaffected by this Order,

and absent objection from another Notice Party pursuant to paragraph (c) of the Compensation

Procedures, Retained Professionals shall be entitled to file a certificate of no objection and

receive payment of those fees and expenses prior to the Fee Examiner’s review.

       13.       Any of the periods set forth above may be extended with the consent of the Fee

Examiner and the applicable Retained Professional. Should a Retained Professional fail to meet

one or more deadlines set forth herein for the review of an Application, and in the reasonable

discretion of the Fee Examiner, the Retained Professional’s failure to meet these deadlines does

not allow sufficient time for the review process to be completed, such Application shall be heard

at a subsequent hearing date. Nothing herein shall be construed or interpreted to require the

filing of Final Reports on all Applications prior to any Application and the Final Report specific

thereto being considered by the Court, and the delay or adjournment of consideration of an

Application shall not affect the timing of hearings on the Applications of other Retained

Professionals.

       14.       The Fee Examiner is authorized to take, defend, or appear in any appeal regarding

an Application and to conduct and respond to discovery, including making itself available for

depositions and cross-examinations by the Debtors, the Committees, the FCR, the U.S. Trustee,

and other parties in interest consistent with Rule 706 of the Federal Rules of Evidence.



                                                  8
             Case 20-10343-LSS         Doc 1342      Filed 09/18/20      Page 9 of 12




       15.     The Debtors and all Retained Professionals shall cooperate with all reasonable

requests made by the Fee Examiner in the discharge of its duties and shall respond as soon as

practicable to any such reasonable request for information or meetings with the Fee Examiner.

The Fee Examiner may request that Retained Professionals provide budgets, staffing plans, or

other information to the Fee Examiner. Any such budgets requested of Retained Professionals

shall not constitute a limit on the amount of fees or expenses that may be allowed or restrict the

extent or scope of services that a Retained Professional may, in its professional discretion,

determine are necessary for such Retained Professional to fulfill its professional responsibilities.

       16.     If a Retained Professional or its client provides privileged or work product

information to the Fee Examiner and identifies the nature of such information to the Fee

Examiner, the Fee Examiner shall treat such information as confidential. The disclosure of such

information to the Fee Examiner shall not be deemed to be a waiver by the disclosing party of

any applicable work product, attorney client, or other privilege.

       17.     The Fee Examiner may retain attorneys and other professionals that the Fee

Examiner deems necessary to assist in the discharge of the Fee Examiner’s duties. The Fee

Examiner’s retention of professionals shall be subject to Court approval. The requirements

pursuant to Local Rule 9010-1(c) and (d) shall be waived with respect to the Fee Examiner and

any attorneys retained by the Fee Examiner, and the Fee Examiner shall not be required to obtain

representation by or associate with a member of the Bar of the District Court of Delaware.

       18.     The Fee Examiner, and any professionals retained by the Fee Examiner, shall be

entitled to compensation from the Debtors’ estates for their reasonable and necessary fees and

actual and documented expenses. The fees and expenses of the Fee Examiner shall be subject to

application, allocation, and review pursuant to section 330 of the Bankruptcy Code, Bankruptcy



                                                 9
             Case 20-10343-LSS        Doc 1342       Filed 09/18/20   Page 10 of 12




Rule 2016, Local Rule 2016-2, the applicable U.S. Trustee Guidelines, and the Interim

Compensation Order, and shall be paid from the Debtors’ estates as an administrative expense

under section 503(b)(2) of the Bankruptcy Code. The total fees paid to the Fee Examiner for its

services in accordance with this Order shall be charged to the ordinary hourly rate of the Fee

Examiner for services of this nature, which rate is a maximum of $280 per hour, subject to

periodic adjustment on an annual basis no earlier than January 1, 2021, and shall not include any

contingency or success fees. Prior to any such annual increase, Rucki Fee Review will provide

at least ten (10) days advance notification of such revised hourly rate to the Debtors and their

counsel, the Office of the United States Trustee for the District of Delaware, counsel to the

Committees, and counsel to the FCR, which notification may each be provided via e-mail to such

parties’ counsel of record in these Chapter 11 Cases. The Fee Examiner’s expenses shall be

subject to the information detail requirements set forth in Local Rule 2016-2(e).

       19.     Counsel for the Debtors shall promptly serve a copy of this Order, in accordance

with the Local Rules, on (i) the U.S. Trustee and (ii) each Retained Professional, other than

professionals whose fees are specifically exempted from the Fee Examiner’s review pursuant to

paragraph 2 above.

       20.     This Order does not limit the statutory rights and obligations of interested parties

in these cases, including, but not limited to, the rights of parties-in-interest to object to

Applications. Nothing herein shall (i) affect the exemptions and waivers granted to, and the

standard of review applied to the Retained Professionals as established under any orders

previously entered by this Court; or (ii) affect any party’s right to request a waiver of the

requirements of Local Rule 2016-2 or the U.S. Trustee Guidelines, to the extent they apply.




                                                10
               Case 20-10343-LSS       Doc 1342       Filed 09/18/20    Page 11 of 12




         21.     The Fee Examiner is hereby appointed an officer of the Court with respect to the

performance of its duties as Fee Examiner and shall be provided the maximum immunity

permitted by law from civil actions for all acts taken or omitted in the performance of its duties

and powers. No person or entity shall seek discovery from the Fee Examiner, subpoena the Fee

Examiner as a witness, or commence an action against the Fee Examiner in connection with its

duties and powers hereunder except in this Court, and with the prior approval of this Court (or,

with respect to discovery, the Fee Examiner’s consent), which retains exclusive jurisdiction

therefor.

         22.     Any and all claims or causes of action not instituted against the Fee Examiner

prior to the tenth calendar day after entry of an order determining the last Final Fee Application

in these Chapter 11 Cases shall be forever barred and discharged, and all persons and entities

shall be forever enjoined from prosecuting such claims in any manner thereafter.

         23.     The Debtors and the Fee Examiner are authorized and empowered to take any and

all actions necessary to implement and effectuate the terms of this Order.

         24.     Notwithstanding any applicability of Bankruptcy Rules 6004(h), 7062 or 9014,

the terms and conditions of this Order shall be immediately effective and enforceable upon its

entry.

         25.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and/or enforcement of this Order.

Notwithstanding any provisions of this Order to the contrary, the Court shall retain the ultimate

authority to determine whether fees and expenses requested are necessary and reasonable under

section 330 of the Bankruptcy Code.




                                                 11
      Case 20-10343-LSS       Doc 1342    Filed 09/18/20   Page 12 of 12




                                          LAURIE SELBER SILVERSTEIN
Dated: September 18th, 2020               UNITED STATES BANKRUPTCY JUDGE
Wilmington, Delaware                 12
